DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered and are persuasive. Applicant argues that the amendments overcome the 112(b) rejection. Examiner agrees and therefore, the 112(b) rejection of claims 21-22 is withdrawn. Applicant argues that the amended claims recite a point system that allows users to redeem the points for actual compensation to improve patient compliance with medical treatment plans. Examiner agrees that claims recite a practical application. Therefore, the 101 rejection is withdrawn. With regards to the prior art rejections, Applicant argues that the prior art references does not teach all of the limitations of the amended claims. After further consideration, Examiner agrees and therefore withdraws the prior art rejections. 
Allowable Subject Matter
Claims 1-3, 6-7, 9, 11-14, 16, 18-19, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Bartholomew, III et al. (US 2010/0235196), does not disclose all of the claimed limitations. Bartholomew discloses a method of encouraging treatment compliance by providing points for tasks that patients are compliant and are given a passing score. Patients are given scores and points for tasks such as education questions, appointment attendance, positive lab results, and taking medications. 
The closest foreign reference of record, Saliman et al. (WO 2018/034913), does not discloses all of the claimed limitations. Saliman discloses using wellness scores to track the wellness of the patient under a physicians care. A medical questionnaire is provided to the patient to determine a wellness score based on a variety of topics. While it does mention one embodiment that says the wellness score can be calculated from a plurality of wellness scores, the reference does not explicitly disclose an overall compliance score that is based on the first, second, third, and fourth scores; and where the compliance score has a weighting factor for each of the first, second, third, and fourth scores, wherein the weighting factor is determined by a medical condition of the patient or a treatment location of the patient. 
The closest NPL reference is Toobert et al. (April 5, 2000 “The Summary of Diabetes Self-Care Activities Measure”) does not disclose all of the claimed limitations. Toobert discloses the reliability and validity of data from studies of people with diabetes and the scores that are self-reported by the people in relation to different activities related to their medical condition. Patients are asked to self-report and self-score answers to questions in order to determine how they well they are managing their diabetes. However, the reference does not explicitly disclose an overall compliance score that is based on the first, second, third, and fourth scores; and where the compliance score has a weighting factor for each of the first, second, third, and fourth scores, wherein the weighting factor is determined by a medical condition of the patient or a treatment location of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686